Rich, J.:
The Municipal Court justice has found that the breaking was caused by the. defendant’s negligence. The plaintiff, at the time of the accident, maintained in front of her premises a board walk three or four feet wide, in which there was a trap door opening from the sidewalk into the cellar. Directly in front of this walk ivas a. dilapidated stone walk five or six feet wide between the curb and the board walk. The trap door had been out of repair, and did not close properly, for some time prior to the accident, which occurred by defendant’s tripping over a projection thereof, which was about an inch higher than the surface of the walk. The evidence discloses that this trap door was wrongfully maintained in a dangerous condition by the plaintiff, and she should not be permitted to recover for the consequences of her own wrongful act.
The judgment of the Municipal Court must be reversed and a new trial ordered, costs to abide the event.
Woodward, Jenks, Gaynor and Milleb, JJ., concurred.
Judgment of the Municipal Court reversed and new trial ordered, costs to abide the event.